Citation Nr: 9931668	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  94-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently evaluated as 50 percent.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1964 to October 
1968.

By rating decision in January 1970, service connection was 
granted for anxiety reaction with depressive episodes, and an 
evaluation of 10 percent was assigned.  In April 1993, the 
veteran filed a claim for service connection for PTSD.  This 
appeal arises from the July 1993 rating decision from the 
Montgomery, Alabama Regional Office (RO) that amended the 
veteran's service connected diagnosis to include PTSD, 
evaluated as 10 percent.  A Notice of Disagreement was filed 
in August 1993 and a Statement of the Case was issued in 
September 1993.  A substantive appeal was filed in September 
1993 with a request for a hearing at the RO before a Member 
of the Board.

On March 8, 1994, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

This case was remanded in February 1996 for further 
development.  The case was thereafter returned to the Board.

During the course of this appeal, the veteran has relocated 
to Georgia, and his claim is now being handled by the 
Atlanta, Georgia RO.   

By rating decision in July 1999, the RO increased the 
evaluation for the veteran's service connected PTSD from 10 
percent to 50 percent.  The veteran has continued his appeal 
of the 50 percent rating.  It is also noted that temporary 
total ratings based on hospitalization were granted for the 
period March 31, 1993 to June 1, 1993 and from May 3, 1994 to 
July 1, 1994.



FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 50 percent 
for service connected PTSD is plausible, and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.

2.  The veteran's PTSD is manifested by total occupational 
impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 100 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (As in effect prior to November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
treated for an anxiety reaction and emotionally unstable 
personality.  

By rating action in January 1979, service connection for 
anxiety reaction with depressive episodes was granted with an 
evaluation of 10 percent.

In April 1993, the veteran filed a request to reopen his 
claim and add PTSD as a new disability.

A VA hospital report shows that the veteran was admitted from 
March 1993 to May 1993 with complaints to include PTSD 
symptoms.  On examination, he was positive in attitude and 
cooperative.  He had good eye contact and satisfactory 
general behavior.  He was relevant and coherent in his 
production of speech.  Some anxiety and depression were 
noted.  He denied suicidal or homicidal ideation and 
hallucinations.  He was oriented times three.  His memory was 
intact for recent and remote events.  His judgment and 
insight were fair.  The diagnoses included PTSD.

By rating action of July 1993, the veteran's service 
connected diagnosis of anxiety reaction with depressive 
episodes was amended to include PTSD, and the 10 percent 
rating was continued.  The current appeal to the Board arises 
from this action.

In late 1993, VA outpatient records from September 1992 to 
March 1993 were entered into the record.  These show that the 
veteran was treated for PTSD.  His symptoms included not 
being able to trust others, being nervous, and being unable 
to sleep.  He discussed his substance abuse and ways of 
coping.  

Also in late 1993, additional records pertaining to the 
veteran's hospitalization at a VA facility from March 1993 to 
May 1993 were entered into the record.  These show that the 
veteran was admitted in the PTSD treatment program.  His 
symptoms included nightmares, rage reaction, anxiety, 
depression, and social/emotional numbing.  He was alert and 
orientated times three with fair insight and judgment.  He 
had fair communication skills.  He appeared to be anxious and 
nervous.  He denied suicidal or homicidal ideation.  He 
denied hallucinations.  Memory was intact for recent and 
remote events.  

A VA hospital report shows that the veteran was admitted from 
August 1993 to October 1993 with diagnoses to include PTSD.  
He was competent but he was irritable and was not very 
suitable to work with other people because of his 
irritability and reliability problems.  

At the Board hearing in March 1994, the veteran testified 
that he spent his day watching television.  His job history 
was that he had one job for 10 years until 1980.  After that 
he had about 20 jobs until 1992.  In 1992, he lost his job 
due to failure to show up due to car problems.  He reported 
being unable to hold a job due to problems with anger, 
nervousness, and depression.  He was unable to supervise 
people.  He had used drugs after being in the service but had 
not for the past year.  He felt that he was currently unable 
to hold a job due to being unable to deal with other people 
and was unable to function in a social environment outside of 
the home.  He currently lived with his fiancé.  There were 
several children in the home and he was unable to get along 
with them.  He had nightmares and problems with violence and 
anger control.  His fiancée testified that the veteran would 
anger easily and would stay in the house for most of the day.  
He did not have any friends.  

A VA outpatient record from October 1995 shows that the 
veteran was seen for treatment for PTSD.   

A VA hospital record shows that the veteran was admitted in 
October 1995 for treatment for diabetes.  It was noted that 
the veteran was on medication for PTSD.

On a VA examination in May 1996, the veteran described being 
in a war zone in the service.  He was exposed to dead bodies.  
His employment history after service was that the veteran was 
a licensed practical nurse.  He was employed at more than 
twenty different jobs because of inability to hold a job for 
a period of time.  He could not adapt to a social and 
industrial environment.  The veteran complained of 
flashbacks, five to six times a month, trouble sleeping, lack 
of communication with his wife, increasing irritability, no 
sexual drive, withdrawn behavior, not liking to associate 
with people, no hobbies, forgetfulness, depression, back 
pain, and trouble with concentration.  He drank about four 
times a week.  He used to use illegal drugs, but had not done 
so for 10 years.  On examination, the veteran was alert and 
cooperative.  He had poor eye contact.  He was very 
irritable, angry, and depressed.  He was coherent and goal 
directed.  He was suspicious of people.  He was oriented 
times three.  His memory times three was intact.  His insight 
and judgment were fair to poor.  He was not suicidal.  The 
diagnoses included PTSD, chronic, with depression.  He was 
unemployable.  It was noted that the veteran had marital 
conflict due to serious impairment in social and occupational 
functioning.  He was unable to keep a job and had no friends.  
His GAF was 40 to 50.  

A VA hospital record shows that the veteran was admitted in 
April 1997 for treatment for PTSD.  He complained of 
increased depressive symptoms and suicidal and homicidal 
thoughts.  He was quite tearful on admission.  He reported 
increased flashbacks, crying spells, and difficulty managing 
anger in the past month.  He reported that the lost two jobs 
in the past six months secondary to his irritability and 
difficulty controlling his anger.  The examination on 
admission showed that the veteran was extremely tearful and 
anxious.  His hygiene was good and dress was appropriate.  
His speech was soft and slow.  His mood was depressed.  His 
affect was constricted.  There was positive suicidal ideation 
and vague homicidal ideation directed at no one in 
particular.  His thought process was linear.  He reported 
flashbacks.  He denied auditory or visual hallucinations.  
Hypervigilance and paranoia were noted.  There were no frank 
delusions.  Insight and judgment were impaired.  The 
discharge mental status examination showed that the veteran 
was alert and oriented times four.  His mood was mildly 
depressed.  His affect was full.  There were no suicidal or 
homicidal ideations.  There was no perceptual disturbance.  
There were occasional flashbacks.  His thought process was 
linear.  Insight and judgment were fair.  The diagnoses 
included PTSD and alcohol dependence.  

A VA outpatient record from September 1997 shows that the 
veteran was being treated for PTSD.  

VA hospital treatment records show that the veteran was 
admitted in July 1998 through December 1998 for treatment for 
PTSD.  His complaints included severe depression with 
homicidal and suicidal ideation.  On examination, the 
veteran's remote and recent memory were good.  His affect was 
appropriate and responses to questions and instructions were 
appropriate.  He was currently homeless because his wife 
threw him out because she was afraid of him.  While 
hospitalized, the veteran interacted little with peers 
initially but did eat and sleep fairly well throughout the 
course of his hospitalization.  The veteran continued to 
improve throughout his hospitalization.  His affect appeared 
better.  His flashbacks and nightmares abated and his 
depression decreased.  At the time of discharge, the veteran 
was competent, not depressed, and projected into the future.  
His GAF was 40 on admission and 60 at discharge.

On a VA examination in May 1999, the veteran reported failed 
relationships and having at least forty jobs since his return 
from Vietnam.  His last job was three years ago when he 
worked for a nursing home.  He stated that he had been unable 
to hold gainful employment due to his mental and physical 
problems.  He complained of chronic insomnia, nightmares, 
flashbacks, and exaggerated startle response.  He became 
depressed and tearful when talking about his experience in 
Vietnam and when discussing his relationship with his 
estranged spouse.  He stated that he had many suicide 
attempts.  The last one was in 1996.  The examination showed 
no significant impairment in thought processes or 
communication.  He denied hallucinations and delusions.  His 
behavior was appropriate.  He stated that he still had 
suicidal and sometimes homicidal thoughts, but had no intent 
at that time.  He maintained adequate personal hygiene and 
activities of daily living.  He was correctly oriented to 
person, place, and time.  His memory was intact for recent 
and remote events.  No obsessive or ritualistic behavior was 
exhibited.  His rate and flow of speech was relevant and 
coherent.  He denied panic attacks, but as previously stated, 
suffered from nightmares and flashbacks practically every 
night of the week.  His mood was depressed and he would 
become tearful.  His impulse control could be problematic, 
although he had been substance abuse free for 15 years, he 
still had problems with anger, hostility, and frustration.  
The diagnoses included PTSD.  The GAF was 48.  It was noted 
that the veteran showed significant social and occupational 
impairment.  He had not held gainful employment in three 
years.  It did not appear that the veteran was able 
psychologically to sustain the stressors of a full time or 
even part time job.  As previously stated, his social world 
was in turmoil.  

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  In determining which version of the regulations to 
apply to the facts of this case, the Board notes that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  
Accordingly, the version most favorable to the appellant will 
be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment.  In 
other words, the impairment of earning capacity.  38 C.F.R. § 
4.129 (as in effect prior to November 7, 1996).  The severity 
of disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful employment and decrease in work efficiency.  The VA 
could not under evaluate the emotionally sick veteran with a 
good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect on November 7, 
1996).

The veteran is currently assigned a 50 percent rating for his 
service connected PTSD.  Prior to November 1996, a 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent rating was assignable when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assignable when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § Part 4 Diagnostic Code 9411 (as in 
effect prior to November 7, 1996).  If any one of the three 
criteria set forth in Diagnostic Code 9411 for a 100 percent 
rating were met, a 100 percent rating was assignable.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

Effective November 7, 1996, a 50 percent rating is assignable 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assignable when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assignable when there 
is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § Part 4 Diagnostic Codes 9411 (as in effect from 
November 7, 1996).

The evidence supports the assignment of a 100 percent 
evaluation under the regulations in effect prior to November 
7, 1996.  The record shows that the veteran has not been able 
to engage in substantially gainful employment.  Several VA 
practitioners have opined that the veteran's PTSD symptoms 
have caused him to be unable to work with others and that he 
is unemployable.

On a VA examination in May 1996, the veteran's Global 
Assessment of Functioning (GAF) was 40 to 50.  A VA hospital 
report that shows admission from July 1998 to December 1998 
notes a GAF of 40 on admission and 60 on discharge.  On a VA 
examination in May 1999, the veteran's GAF was 48.  The 
criteria to determine the correct score on this scale are 
found in the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS.  A score between 
31 and 40 contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A score 
between 41 and 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Taken as a whole, the evidence of record 
demonstrates that the veteran has total impairment in 
occupational functioning such that the veteran is unable to 
obtain or retain employment. 


ORDER

Entitlement to a 100 percent schedular rating for service 
connected PTSD is granted, subject to the applicable criteria 
governing the payment of monetary benefits.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

